  Case 1:20-cv-00042-MJT Document 1 Filed 02/05/20 Page 1 of 12 PageID #: 1



                             UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TEXAS
                                  BEAUMONT DIVISION

 ELIZABETH FIELDER, Individually               §
 and On Behalf of All Others Similarly         §
 Situated,                                     §
                                               §
                Plaintiff,                     §
                                               §           No. ___________________
 v.                                            §
                                               §
 ALAMO ENVIRONMENTAL, INC.                     §
 d/b/a ALAMO 1, AECOM                          §
 TECHNICAL SERVICES, INC.,                     §
 AECOM C&E, INC.                               §
                                               §
                Defendants.                    §

                         PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW Plaintiff Elizabeth Fielder (referred to as “Plaintiff” or “Fielder”)

bringing this collective action and lawsuit on behalf of herself and all other similarly situated

employees to recover unpaid overtime wages from Defendants Alamo Environmental, Inc.

d/b/a Alamo 1 (referred to as “Alamo 1”), AECOM Technical Services, Inc. and AECOM

C&E, Inc. (referred to “AECOM”) (collectively referred to as “Defendants”). In support

thereof, she would respectfully show the Court as follows:

                                       I. Nature of Suit

       1.     Fielder’s claims arise under the Fair Labor Standards Act of 1938, 29 U.S.C. §§

201-219 (“FLSA”).
  Case 1:20-cv-00042-MJT Document 1 Filed 02/05/20 Page 2 of 12 PageID #: 2



       2.     The FLSA was enacted to eliminate “labor conditions detrimental to the

maintenance of the minimum standard of living necessary for health, efficiency and general

well-being of workers.” 29 U.S.C. § 202(a). To achieve its humanitarian goals, the FLSA

defines appropriate pay deductions and sets overtime pay, minimum wage, and recordkeeping

requirements for covered employers. 29 U.S.C. §§ 206(a), 207(a), 211(c).

       3.     Defendants violated the FLSA by employing Fielder and other similarly

situated nonexempt employees “for a workweek longer than forty hours [but refusing to

compensate them] for [their] employment in excess of [forty] hours … at a rate not less than

one and one-half times the regular rate at which [they are or were] employed.” 29 U.S.C. §

207(a)(1).

       4.     Defendants violated the FLSA by failing to maintain accurate time and pay

records for Fielder and other similarly situated nonexempt employees as required by 29 U.S.C.

§ 211(c) and 29 C.F.R. pt. 516.

       5.     Fielder brings this collective action under 29 U.S.C. § 216(b) on behalf of

herself and all other similarly situated employees to recover unpaid overtime wages.

                                  II. Jurisdiction & Venue

       6.     The Court has jurisdiction of this action pursuant to 28 U.S.C. § 1331 and 29

U.S.C. § 216(b) because it arises under the FLSA, a federal statute.

       7.     Venue is proper in this district and division pursuant to 28 U.S.C. §§

1391(b)(1), (2) because Defendants resides in the Beaumont Division of the Eastern District




                                            -2-
  Case 1:20-cv-00042-MJT Document 1 Filed 02/05/20 Page 3 of 12 PageID #: 3



of Texas and/or a substantial part of the events or omissions giving rise to Fielder’s claims

occurred in the Beaumont Division of the Eastern District of Texas.

                                         III. Parties

       8.     Plaintiff Elizabeth Fielder is an individual who resides in Houston, Texas and

who was employed by Alamo 1 during the last three years.

       9.     Defendant Alamo Environmental, Inc. d/b/a Alamo 1 is a domestic corporation

that has been served and has appeared.

       10.    AECOM Technical Services, Inc. is a foreign corporation that may be served

with process by serving its registered agent:

                                   CT Corporation System
                                   1999 Bryan St, Suite 900
                                   Dallas, Texas 75201-3136

Alternatively, if the registered agent of AECOM Technical Services, Inc. cannot with

reasonable diligence be found at the company’s registered office, AECOM Technical Services,

Inc. may be served with process by serving the Texas Secretary of State pursuant to TEX. BUS.

ORG. CODE § 5.251 and TEX. CIV. PRAC. & REM. CODE § 17.026.

       11.    AECOM C&E, Inc. is a foreign corporation that may be served with process

by serving its registered agent:

                                   CT Corporation System
                                   1999 Bryan St, Suite 900
                                   Dallas, Texas 75201-3136

Alternatively, if the registered agent of AECOM C&E, Inc. cannot with reasonable diligence

be found at the company’s registered office, AECOM C&E, Inc. may be served with process



                                                -3-
  Case 1:20-cv-00042-MJT Document 1 Filed 02/05/20 Page 4 of 12 PageID #: 4



by serving the Texas Secretary of State pursuant to TEX. BUS. ORG. CODE § 5.251 and TEX.

CIV. PRAC. & REM. CODE § 17.026.

       12.    Whenever it is alleged that Defendants committed any act or omission, it is

meant that the company’s officers, directors, vice-principals, agents, servants or employees

committed such act or omission and that, at the time such act or omission was committed, it

was done with the full authorization, ratification or approval of Defendants or was done in the

routine and normal course and scope of employment of the company’s officers, directors, vice-

principals, agents, servants or employees.

                                             IV. Facts

       13.    According to its website, “AECOM is the world’s premier infrastructure firm,

partnering with clients to solve the world’s most complex challenges and build legacies for

generations to come.”

       14.    With the help of other companies (e.g., Alamo 1), AECOM systematically

deprives workers of their statutory rights to overtime pay under the FLSA.

       15.    The scheme works like this: AECOM uses companies including Alamo 1 to

place individuals like Plaintiff to work for AECOM.

       16.    AECOM does not pay Plaintiff directly; rather it pays for Plaintiff’s labor

through Alamo 1 yet has sole responsibility for assigning Plaintiff work and supervising the

execution of her work.

        17.   The role of the Alamo 1 and others—was primarily administrative.




                                               -4-
  Case 1:20-cv-00042-MJT Document 1 Filed 02/05/20 Page 5 of 12 PageID #: 5



       18.      For example, they maintained employment records for Plaintiff, decided how

and when to pay Plaintiff (with a healthy dose input from Alamo 1) and reported income to

the Internal Revenue Service, etc.

       19.      AECOM, on the other hand, controlled her work, including her schedules and

other conditions of her employment.

       20.      Plaintiff had an office at AECOM’s facilities in Beaumont, Texas and was

directed and supervised by AECOM personnel at all times.

       21.      AECOM retained all right to control the nature, extent and location of

Plaintiff’s work.

       22.      From approximately January 27, 2018 to August 24, 2019, Defendants jointly

employed Fielder as an Inspector. As an inspector, she was primarily responsible for visiting

properties damaged by Hurricane Harvey, documenting the damage to FEMA units, and

reporting any damage to Defendants.

       23.      Fielder’s primary duties were nonexempt.

       24.      Further, Fielder was not required to have any type of professional license for

her position.

       25.      Fielder’s primary duties did not include office or nonmanual work.

       26.      Fielder’s primary duties were not directly related to the management or general

business operations of Alamo 1 or its customers.

       27.      Fielder’s duties did not differ substantially from the duties of a traditionally

nonexempt hourly worker.


                                              -5-
  Case 1:20-cv-00042-MJT Document 1 Filed 02/05/20 Page 6 of 12 PageID #: 6



       28.     Fielder did not exercise a meaningful degree of independent discretion with

respect to the exercise of her duties.

       29.     Fielder did not have the discretion or authority to make any decisions with

respect to matters of significance.

       30.     Instead, Fielder was required to follow the policies, practices and procedures set

by Alamo 1.

       31.     Fielder did not have any independent authority to deviate from these policies,

practices and procedures.

       32.     During Fielder’s employment with Defendants, she was engaged in commerce

or the production of goods for commerce.

       33.     During Fielder’s employment with Defendants, the companies had employees

engaged in commerce or in the production of goods for commerce or had employees handling,

selling or otherwise working on goods or materials that had been moved in or produced for

commerce by others.

       34.     During Fielder’s employment with Defendant, the companies had an annual

gross volume of sales made or business done of at least $500,000.

       35.     Defendants paid Fielder by the inspection.

       36.     During Fielder’s employment with Defendants, she regularly worked in excess

of forty hour per week.

       37.     Defendants knew or reasonably should have known that Fielder worked in

excess of forty hours per week.


                                              -6-
  Case 1:20-cv-00042-MJT Document 1 Filed 02/05/20 Page 7 of 12 PageID #: 7



       38.     Defendants did not pay Fielder overtime “at a rate not less than one and one-

half times the regular rate at which [she was] employed.” 29 U.S.C. § 207(a)(1).

       39.     Instead, Defendants paid Fielder a fixed sum of money regardless of the number

of hours she worked.

       40.     In other words, Defendants paid Fielder for the overtime that she worked at a

rate less than one and one-half times the regular rate at which she was in employed in violation

of the FLSA.

       41.     Defendants knew or reasonably should have known that Fielder was not exempt

from the overtime provisions of the FLSA.

       42.     Defendants failed to maintain accurate time and pay records for Fielder as

required by 29 U.S.C. § 211(c) and 29 C.F.R. pt. 516.

       43.     Defendants knew or showed a reckless disregard for whether its pay practices

violated the FLSA.

       44.     Defendants is liable to Fielder for her unpaid overtime wages, liquidated

damages and attorney’s fees and costs pursuant to 29 U.S.C. § 216(b).

       45.     All inspectors employed by Defendants are similarly situated to Fielder because

they (1) have similar job duties; (2) regularly worked in excess of forty hours per week; (3) are

not paid overtime for the hours they work in excess of forty per week as required by 29 U.S.C.

§ 207(a)(1) and (4) are entitled to recover their unpaid overtime wages, liquidated damages

and attorneys’ fees and costs from Defendants pursuant to 29 U.S.C. § 216(b).




                                              -7-
  Case 1:20-cv-00042-MJT Document 1 Filed 02/05/20 Page 8 of 12 PageID #: 8



                                     V. Count One—
                 Failure to Pay Overtime in Violation of 29 U.S.C. § 207(a)

         46.   Fielder adopts by reference all of the facts set forth above. See, FED. R. CIV. P.

10(c).

         47.   During Fielder’s employment with Defendants, she was a nonexempt employee.

         48.   As a nonexempt employee, Defendants was legally obligated to pay Fielder “at

a rate not less than one and one-half times the regular rate at which [she was] employed[]” for

the hours that she worked over forty in a workweek. 29 U.S.C. § 207(a)(1).

         49.   Defendants did not pay Fielder overtime as required by 29 U.S.C. § 207(a)(1)

for the hours she worked in excess of forty per week.

         50.   Instead, Defendants paid Fielder a fixed sum of money regardless of the number

of hours she worked.

         51.   In other words, Defendants paid Fielder for the overtime that she worked at a

rate less than one and one-half times the regular rate at which she was in employed in violation

of the FLSA.

         52.   If Defendants classified Fielder as exempt from the overtime requirements of

the FLSA, she was misclassified because no exemption excuses the company’s noncompliance

with the overtime requirements of the FLSA.

         53.   Defendants knew or showed a reckless disregard for whether its pay practices

violated the overtime requirements of the FLSA; in other words, Defendants willfully violated

the overtime requirements of the FLSA.



                                              -8-
  Case 1:20-cv-00042-MJT Document 1 Filed 02/05/20 Page 9 of 12 PageID #: 9



                                         VI. Count Two—
               Failure to Maintain Accurate Records in Violation of 29 U.S.C. § 211(c)

         54.       Fielder adopts by reference all of the facts set forth above. See, FED. R. CIV. P.

10(c).

         55.       The FLSA requires employers to keep accurate records of hours worked by and

wages paid to nonexempt employees. 29 U.S.C. § 211(c); 29 C.F.R. pt. 516.

         56.       In addition to the pay violations of the FLSA described above, Alamo 1 also

failed to keep proper time and pay records as required by the FLSA.

                                         VII. Count Three—
                                     Collective Action Allegations

         57.       Fielder adopts by reference all of the facts set forth above. See, FED. R. CIV. P.

10(c).

         58.       On information and belief, other employees have been victimized by

Defendants violation of the FLSA identified above.

         59.       These employees are similarly situated to Fielder because, during the relevant

time period, they held similar positions, were compensated in a similar manner and were

denied overtime wages at one and one-half times their regular rates for hours worked over

forty in a workweek.

         60.       Defendants’ policy or practice of failing to pay overtime compensation is a

generally applicable policy or practice and does not depend on the personal circumstances of

the putative class members.




                                                  -9-
 Case 1:20-cv-00042-MJT Document 1 Filed 02/05/20 Page 10 of 12 PageID #: 10



       61.     Since, on information and belief, Fielder’s experiences are typical of the

experiences of the putative class members, collective action treatment is appropriate.

       62.     All employees of Defendants, regardless of their rates of pay, who were paid at

a rate less than one and one-half times the regular rates at which they were employed for the

hours that they worked over forty in a workweek are similarly situated. Although the issue of

damages may be individual in character, there is no detraction from the common nucleus of

liability facts. The class is therefore properly defined as:

       All inspectors employed by Defendants during the last three years.

       63.     Defendants are liable to Fielder and the members of the putative class for the

difference between what it actually paid them and what it was legally obligated to pay them.

       64.     Because Defendants knew and/or showed a reckless disregard for whether its

pay practices violated the FLSA, the company owes Fielder and the members of the putative

class their unpaid overtime wages for at least the last three years.

       65.     Defendants are liable to Fielder and the members of the putative class in an

amount equal to their unpaid overtime wages as liquidated damages.

       66.     Defendants are liable to Fielder and the members of the putative classes for

their reasonable attorneys’ fees and costs.

       67.     Fielder has retained counsel who are well versed in FLSA collective action

litigation and who are prepared to litigate this matter vigorously on behalf of her and all other

putative class members.




                                              - 10 -
Case 1:20-cv-00042-MJT Document 1 Filed 02/05/20 Page 11 of 12 PageID #: 11



                                       VIII. Prayer

  68. Fielder prays for the following relief:

             a. an order allowing this action to proceed as a collective action under 29 U.S.C
                § 216(b);

             b. judgment awarding Fielder and the members of the putative class all unpaid
                overtime compensation, liquidated damages, attorneys’ fees and costs;

             c. prejudgment interest at the applicable rate;

             d. postjudgment interest at the applicable rate;

             e. incentive awards for any class representative(s); and

             f. all such other and further relief to which Fielder and the other inspectors
                employed by Defendants may show themselves to be justly entitled.




                                            - 11 -
Case 1:20-cv-00042-MJT Document 1 Filed 02/05/20 Page 12 of 12 PageID #: 12



                                            Respectfully submitted,

                                            MOORE & ASSOCIATES


                                            By:
                                                  Melissa Moore
                                                  State Bar No. 24013189
                                                  Curt Hesse
                                                  State Bar No. 24065414
                                                  Lyric Center
                                                  440 Louisiana Street, Suite 675
                                                  Houston, Texas 77002
                                                  Telephone: (713) 222-6775
                                                  Facsimile: (713) 222-6739

                                            ATTORNEYS FOR PLAINTIFF




                                   - 12 -
